Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  is a CON of 17/141,068 which is a CON of 16/252,419 and claims 1-20 are pending.

Election/Restrictions
Applicant’s election without traverse of Species III, FIGs. 7A-7B, in the reply filed on 11/8/22 is acknowledged.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: (a) Claim 4 recites “the trailing gap having a greater length from the ABS into the magnetic head,” which language lacks proper antecedent basis in the specification.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
It is noted that the language in claim 15 namely “means for flowing an electrical current” will be interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7, 14 & 20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 7, 14 & 20 all recite “A hard disk drive” which does not further limit the “magnetic head” as set forth in claims 1, 8 & 15, from which they depend from.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6, 12, 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  (a) Claim 12 recites that the “record element comprises a multilayer stack…and one or more non-magnetic layers,” however, claim 8, from which it depends from recites that the record element “consists of an electrically conductive, non-magnetic material,” which use of “consists” would preclude any other material that is not “electrically conductive, non-magnetic material.” (b) Claims 6 & 17, the language “the magnetic recording head” lacks proper antecedent basis as only a “magnetic head” has been previously set forth in the claim(s); (c) claim 4, the language “greater length from the ABS into the magnetic head” is misdescriptive as the claim is directed to a “magnetic head” and it is not readily apparent what constitutes “into the magnetic head,” and as such, renders the claim indefinite.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5, 7-15, 17-18 & 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15-20 of U.S. Patent No. 11,017,802. Although the claims at issue are not identical, they are not patentably distinct from each other. 
For example, claim 16 of the Patent recites: “A magnetic head, comprising: a main pole configured to serve as a first electrode, wherein the main pole has a surface at an air bearing surface (ABS); a trailing shield configured to serve as a second electrode, wherein the trailing shield has a surface at the ABS and wherein a trailing gap is disposed between the main pole and the trailing shield; and a conductive material portion disposed in the trailing gap in contact with the main pole and the trailing shield, wherein the conductive material portion has a surface at the ABS and is distinct from a spin torque oscillator (STO), wherein the conductive material portion comprises copper, gold, platinum, ruthenium, chromium, tungsten, or a non-magnetic metallic alloy layer.”
Claim 1 of the application recites: “A magnetic head, comprising: a main pole having a surface at an air bearing surface (ABS); a trailing shield, wherein the trailing shield has a surface at the ABS; and an electrically conductive, non-magnetic material portion disposed between the main pole and the trailing shield, wherein the electrically conductive, non-magnetic material portion has a first surface at the ABS.”
The additional language found in the Patent has been indicated with italicized and bolded text.
Further, claims 7, 8, 14, 15 & 20 of the pending application are also encompassed by claim 16 of the Patent.  Still further, claims 2, 3, 5, 9-11, 13, 17 & 18 of the application are encompassed by claim 16 of the Patent.  Claim 12 of the application is encompassed by claim 20 of the Patent.
Claims 1-3, 5-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,896,690. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims include all of the limitations of the instant application claims, respectively.  The patent claims also include additional limitations.  Hence, the instant application claims are generic to the species of invention covered by the respective patent claims.  As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom.  (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”).
For example, claim 4 of the ‘690 Patent recites: “A magnetic head, comprising: a main pole configured to serve as a first electrode; an upper pole containing a trailing magnetic shield configured to a serve as a second electrode; and an electrically conductive portion located in a trailing gap between the main pole and the trailing magnetic shield; wherein the electrically conductive portion is not part of a spin torque oscillator stack, and the electrically conductive portion comprises at least one electrically conductive, non-magnetic material layer; and wherein the main pole and the trailing magnetic shield are electrically shorted by the electrically conductive portion across the trailing gap between the main pole and the trailing magnetic shield such that an electrically conductive path is present between the main pole and the trailing magnetic shield through the electrically conductive portion, the magnetic head comprises a non-microwave assisted magnetic recording head which lacks a spin torque oscillator stack; and an air bearing surface (ABS) of the magnetic head includes planar surfaces of the main pole, the electrically conductive portion, and the trailing magnetic shield.”
Claim 1 of the pending application recites: “A magnetic head, comprising: a main pole having a surface at an air bearing surface (ABS); a trailing shield, wherein the trailing shield has a surface at the ABS; and an electrically conductive, non-magnetic material portion disposed between the main pole and the trailing shield, wherein the electrically conductive, non-magnetic material portion has a first surface at the ABS.”
The additional language found in the Patent has been indicated with italicized and bolded text.
Further, claims 7, 8, 14, 15 & 20 of the pending application are encompassed by claim 4 of the Patent.  Still further, claims 2, 3, 5, 6, 9, 10, 11, 12, 13, 16, 17, 18 & 19 of the application are encompassed by claims 7, 5, 4, 4, 4, 4, 4, 6, 4, 3, 4, 4 & 4 respectively, of the Patent.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taguchi et al. (USPGPUB 2013/0016441) (hereinafter “Taguchi”).
For claim 1, Taguchi discloses, at least as shown in FIGs. 1-5, a magnetic head 44, comprising: a main pole 60 having a surface at an air bearing surface (ABS) 43 (FIG. 3); a trailing shield 62, wherein the trailing shield 62 has a surface (66a) at the ABS (para [0043]); and an electrically conductive, non-magnetic material portion 65 disposed between the main pole 60 and the trailing shield 62, wherein the electrically conductive, non-magnetic material portion has a first surface at the ABS (FIG. 5; para [0044]).
As per claim 2, Taguchi further is considered to teach wherein the electrically conductive, non-magnetic material portion 65 comprises copper, tungsten, ruthenium, platinum, gold, or chromium, e.g., Cu, Ag (para [0044]).
As per claim 3, Taguchi further is considered to teach wherein the electrically conductive, non-magnetic material portion 65 has a second surface disposed in contact with the main pole 60a and a third surface disposed in contact with the trailing shield 66a (FIG. 4, para [0044]).
As per claim 4, Taguchi further is considered to teach (insofar as the claim is definite and understood under 112(b)) wherein the electrically conductive, non-magnetic material portion 65 is disposed in a trailing gap includes insulating layer 76 (FIG. 3), the trailing gap having a greater length from the ABS into the magnetic head than the electrically conductive, non- magnetic material portion 65.
As per claim 5, Taguchi further is considered to teach wherein the electrically conductive, non-magnetic material portion does not include a material that generates an alternating magnetic field upon application of an electrical current therethrough, e.g., as shown in Fig. 3, and also para [0045], recites that “A high-frequency oscillator may be provided…” however, such structure is not required.
As per claim 6, Taguchi further is considered to teach wherein the electrically conductive, non-magnetic material portion 65 “shorts” the main pole 60 and the trailing shield 62 when an electrical current (Iop) is applied to the magnetic recording head 42.
As per claims 7, 14 and 20, Taguchi further is considered to teach a hard disk drive comprising the magnetic head of claim 1 (FIG. 1; para [0003]).
As per claim 8, similarly as described with respect to claim 1, supra, Taguchi further is considered to teach magnetic head 44, comprising: a main pole 60 having a surface at an air bearing surface (ABS); a trailing shield 62 having a surface at the ABS (FIG. 3); and a record element 65 disposed between the main pole and the trailing shield, the record element having a surface at the ABS, wherein the record element consists of an electrically conductive, non-magnetic material (para [0044]).
As per claim 9, Taguchi further is considered to teach the record element 65 does not include a material that generates an alternating magnetic field upon application of an electrical current therethrough (see also claim 5, supra).
As per claim 10, Taguchi further is considered to teach wherein the electrically conductive, non-magnetic material comprises a non-magnetic metal or a non-magnetic metal alloy, e.g., Cu, Ag (see para [0044]).
As per claim 11, Taguchi further is considered to teach wherein an electrically conductive path is present through the record element 65 between the main pole 60 and the trailing shield 62 (para [0046]).
As per claim 12, Taguchi further is considered to teach wherein the record element 65 comprises a multilayer stack, the multilayer stack comprising the electrically conductive, non- magnetic material and one or more non-magnetic layers (see para [0044]), i.e., “The non-magnetic conductive layer 65 may be either a single layer or a multilayer structure in which non-magnetic conductive layers are laminated. As a material of the non-magnetic conductive layer 65, Cu, Ag, Au, Al, or nichrome can be used.”
As per claim 13, Taguchi further is considered to teach wherein record element 65 comprises a single layer, i.e., “The non-magnetic conductive layer 65 may be either a single layer or a multilayer structure.” (para [0044])
Similarly, as described in claims 1 & 8, supra, as per claim 15, Taguchi further is considered to teach a magnetic head 44, comprising: a main pole 60 having a surface at an air bearing surface (ABS) (FIG. 3); a trailing shield 62 having a surface at the ABS (FIG. 3); an electrically conductive, non-magnetic material portion 65 disposed in contact with the main pole and the trailing shield (FIG. 3), the electrically conductive, non-magnetic material portion 65 having a surface at the ABS (FIG. 3); and means (including elements 90, 91, 94) for flowing an electrical current (Iop) between the main pole 60 and the trailing shield 62 through the electrically conductive, non-magnetic material portion 65 (para [0046]).
As per claim 16, Taguchi further is considered to teach wherein the electrically conductive, non-magnetic material portion 65 is disposed in a trailing gap, and wherein the trailing gap further comprises an insulating material 76 disposed in contact with the electrically conductive, non-magnetic material portion, the insulating material being recessed from the ABS (FIGs. 3 & 5; para [0052]).
As per claim 17, Taguchi further is considered to teach wherein the magnetic recording head 44 does not comprise a spin torque oscillator (see also description in claim 5).
As per claim 18, Taguchi further is considered to teach wherein the main pole 60 is configured to serve as a first electrode (terminal) 91 and the trailing shield 62 is configured to serve as a second electrode (terminal) 90 (para [0046]).
As per claim 19, Taguchi further is considered to teach wherein the means for flowing an electrical current (Iop) and the electrically conductive, non-magnetic material portion 65 short the first electrode 91 and the second electrode 92 (para [0046]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, as set forth in the enclosed PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E MILLER whose telephone number is (571)272-7578. The examiner can normally be reached M-F, 8:15-5:15, FF OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRIAN E MILLER/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        



BEM
November 17, 2022